UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 19, 2013 EXPERIENCE ART AND DESIGN, INC. (Exact Name of Registrant as Specified in Charter) Nevada 333-174155 27-4673791 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 27929 S.W. 95 th Ave. Suite 1101, Wilsonville, OR (Address of principal executive offices) (Zip Code) 503-685-9878 Registrant’s telephone number, including area code: Clear System Recycling, Inc., 73 Raymar Place, Oakville, Ontario, Canada L6J 6MI (Former Name and Former Address) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 DFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e-4(c)) CURRENT REPORT ON FORM 8-K EXPERIENCE ART AND DESIGN, INC. June 25, 2013 TABLE OF CONTENTS Page Item 4.01 Changes in Registrant’s Certifying Accountant 3 Item 9.01 Financial Statements and Exhibits 3 2 Item 4.01. Changes in Registrant’s Certifying Accountant On May 8, 2013, the
